Citation Nr: 1207800	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1945 to March 1947.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Cleveland RO assumed jurisdiction as part of the Tiger Team program; following initial adjudication of the claim,  jurisdiction transferred back to the RO in Albuquerque, New Mexico.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim for service connection for hypertension.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues have been characterized as indicated on the title page to comport with the evidence of record.

In April 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied service connection for hypertension.  The Veteran did not timely appeal the decision, and it is now final.

2.  Evidence received since the November 2002 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for hypertension have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is reopening the claim for service connection for hypertension.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

The RO denied service connection for hypertension in November 2002, finding that the evidence did not demonstrate that hypertension was related to the Veteran's service-connected arrested pulmonary tuberculosis, or that hypertension was present during military service.  The Veteran did not perfect a timely appeal of this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).

In November 2005, the Veteran filed a request to reopen the claim for service connection for hypertension.  The RO denied service connection for hypertension in May 2006.  Within one year after he was notified of the May 2006 rating decision, the Veteran submitted new and material evidence to support his claim, which triggers the application of 38 C.F.R. § 3.156(b) in extending the current appeal period back to the date of the November 2005 claim to reopen.  The RO readjudicated and denied the claim in a July 2007 rating decision.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

The evidence received since the November 2002 rating decision includes multiple statements submitted by the Veteran's private primary care physician (Dr. De Stefano).  These statements opine that the Veteran's current hypertension may be related to his service-connected disabilities of pulmonary tuberculosis and pulmonary fibrosis.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  The evidence relates to the Veteran's contention that his current hypertension is caused or aggravated by his service-connected pulmonary disabilities.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for hypertension is granted.


REMAND

The Veteran contends that the shortness of breath (and resultant inability to exercise) caused by his service-connected disabilities of pulmonary tuberculosis and pulmonary fibrosis has led to his current hypertension disability.

An October 2002 VA examiner opined that it is unlikely that the Veteran's hypertension is secondary to his service-connected arrested minimal tuberculosis.

In October 2002, the Veteran's private primary care physician (Dr. De Stefano) stated that he thinks it is likely that the stress of pulmonary disability exacerbates the Veteran's sympathetic nervous system and triggers hypertension as well, but he noted he was uncertain as to whether the Veteran needed specific treatment for hypertension at that time.

An August 2003 VA examiner opined that it is unlikely that the Veteran's hypertension is secondary to his arrested pulmonary tuberculosis.

In November 2003, Dr. De Stefano opined that the Veteran's chronic pulmonary condition directly contributes to his hypertension, but noted that since the Veteran had a serious life-threatening condition in his youth, that there is every reason to expect that his cardiorenal physiology would currently be more resilient and robust at this time and he would not have hypertension at this time.

In October 2005, Dr. De Stefano stated that the Veteran has had chronic pulmonary fibrosis and has developed hypertension which, more likely than not, is directly related to his pulmonary fibrosis that is a service-connected disability.

In January 2006, Dr. De Stefano opined that any condition which weakens his patient's condition over time will eventually cause his patient to develop hypertension.  Dr. De Stefano stated that, although he may not be able to cite a medical paper or medical textbook proving the direct correlation between pulmonary fibrosis and hypertension, it is his medical opinion that if the Veteran had never developed pulmonary fibrosis he would not have developed hypertension of the severity that he has at the age he developed it.

A May 2006 VA examiner opined that the Veteran's hypertension is less likely as not (less than 50/50 probability) caused by or a result of pulmonary fibrosis, noting that if the pulmonary fibrosis were the etiology of the hypertension, then one would expect signs and symptoms of pulmonary hypertension and cardiomegaly, neither of which are present.

In March 2007, Dr. De Stefano contended that the Veteran's chronic pulmonary disability that he sustained in service could have conceivably drained his physical energy over time, so that he might have developed essential arterial hypertension at a younger age and more severely than he would have developed it if he had not sustained the pulmonary disability.  Dr. De Stefano acknowledged that the Veteran had received advice that his case would be much stronger if a cardiology specialist were to give a medical opinion along the same lines.

In April 2007, a private cardiologist noted that there is data to suggest that physical fitness may prevent hypertension; that in patients who have developed hypertension, physical inactivity has been well established as a factor in making high blood pressure difficult to control; and that physical inactivity is likely one of the factors that contributes to the etiology of primary hypertension.  The cardiologist noted that it is difficult for him to make an absolute connection between the Veteran's inactivity as a young man due to tuberculosis and his hypertension now.  The cardiologist stated that, although he cannot make any direct connection between the physical inactivity that the Veteran encountered during his hospitalization for tuberculosis, the above information does provide some support to the Veteran's own conclusions.

In August 2010, Dr. De Stefano stated that he has maintained that the Veteran's chronic pulmonary fibrosis is from tuberculosis which has weakened his body over time and made him more susceptible to degenerative medical problems that are seen with aging such as hypertension and glucose intolerance.

None of the VA and private medical opinions of record are accompanied by adequate supporting rationale, and the negative VA medical opinions do not address the theory of aggravation in secondary service connection.

In a March 2011 statement, the Veteran's representative raised the contention that, according to Merck Manual (18th Edition), signs and symptoms of pulmonary hypertension may develop from six months to several years after the diagnosis of pulmonary fibrosis.

The Veteran should be scheduled for a new VA hypertension examination conducted by a physician with appropriate expertise, to obtain an opinion regarding the relationship between his service-connected disabilities of pulmonary tuberculosis and pulmonary fibrosis and his current hypertension.

The Veteran should be sent an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate his claim for service connection on a secondary basis.


Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Send the Veteran an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate his claim for service connection on a secondary basis.

2.  Schedule the Veteran for a VA hypertension examination conducted by a physician with appropriate expertise.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension was caused by or is aggravated by his service-connected disabilities of pulmonary tuberculosis and pulmonary fibrosis.

The examiner is to specifically consider and address:

(a) the Veteran's contention that the shortness of breath (and resultant inability to exercise) caused by his service-connected pulmonary disabilities has led to his current hypertension disability;

(b) all of the VA and private medical opinions currently of record; and

(c) the Veteran's representative's contention that, according to Merck Manual (18th Edition), signs and symptoms of pulmonary hypertension may develop from six months to several years after the diagnosis of pulmonary fibrosis.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


